DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, see pages 5-6, filed 11/16/2021, with respect to claims 1-6 and 8-15 have been fully considered and are persuasive. Interview held 11/12/2021 was also productive and resulted in agreement. Subsequently, the claims were amended by Applicant to overcome the prior art. The previous rejection is hereby withdrawn.

Allowable Subject Matter
Claims 1-6 and 8-15 are allowed.
The following is a statement of reasons for the indication of allowable subject matter – claims 1, 6 and 14 includes or specifically recites the allowable subject matter that was proposed during interview 11/12/2021—“along a longitudinal plane with the base member from the rear sidewall of the base member so that the structure and a bottom of the base member are flush,” in combination with the remaining elements or steps, are not taught or adequately suggested in the 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: see PTO 892. Any inquiry concerning this communication or earlier communications from the examiner should be directed to RASHEN E
MORRISON whose telephone number is (571)272-8852. The examiner can normally be reached on 9-5. Examiner interviews are available via telephone, in- person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO
Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jinhee Lee, can be reached on 571-272-1977. The fax phone number for the organization where this application or proceeding is assigned is 571-273-
8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for 
my.uspto.gov/pair/Private Pair. Should you have questions on access to the
Private PAIR system, contact the Electronic Business Center (EBC) at 866 17-9197 (toll-free). If you would like assistance from a USPTO Customer Service
Representative or access to the automated information system, call 800 786-9199
(IN USA OR CANADA) or 571-272-1000.

/RASHEN E MORRISON/				/Anthony Q Edwards/Examiner, Art Unit 2841                                    Primary Examiner, Art Unit 2841                                                                                                                                                                                                                                                                                                                                            January 28, 2022